Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in this application. Claim 1 is currently amended. Claims 2-4 are original claims. Claims 5-13 are withdrawn.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
On page 7 of Remarks filed 03/07/2022, applicant argues 
Liang does not teach a second switch as recited in claim 1 that is configured to "isolate the first switch from activation due to a load side generated voltage during a short circuit condition of the power source."
The citation as seen in final rejection page 3 recites, “to isolate the first switch from activation (page 16, PMOS transistor Q4 is conducted, … PMOS tube Q3 off) due to a load side generated voltage (page 16, driving motor vehicle door inner is equal to a generator) during a short circuit condition of the power source (implicit, PMOS tube Q3 is turned off anytime a load side voltage is generated. Hence, even if the power source is short circuited, Q3 will block the load side generated voltage).”
On page 7 of Remarks filed 03/07/2022, applicant further argues
As described in Condition A, when Q4 is off, Q3 is on but reverse electric potential through Q3 is small and does not damage controller. Q3 therefore is not isolated during load side generated voltage.
Examiner agrees that this situation exists; It does not preclude the scenario as recited from the final rejection above, that first switch (Q3) is off, when a threshold voltage above a certain level is reached due to load side generated voltage (page 16, when the reverse electric potential of the voltage is greater than the fourth working voltage of zener diode D4 … when the difference reaches a certain value, PMOS transistor Q4 is conducted … PMOS tube Q3 off). 
On page 7 of Remarks filed 03/07/2022, applicant further argues
Condition B in Liang page 16 does not involve a reverse electric potential at all and therefore is unlike Liang, Conditions A and C where the motor vehicle door is a generator and Q3 is not isolated.
Examiner disagrees respectfully. As seen on page 16 of prior art Liang (CN206932160U), the three conditions A, B and C are listed for “for the anti-reverse towing electric potential circuit 13, under the three different conditions of action is as follow”.
On page 7 of Remarks filed 03/07/2022, applicant further argues
Liang page 16 teaches a scenario in Condition A wherein load side generated voltage is allowed to reach the controller via the Q3 while it is on. In other words, Q3 has no second switch or other component connected thereto that isolates it by opening or not turning on when the reverse electric potential exceeds a nominal threshold associated with activation of the other component.
Examiner disagrees respectfully. In prior art Liang, once a threshold value of D4 and source to gate voltage value of Q4 is exceeded, as seen in fig.13, then Q3 is turned off (page 16, when the reverse electric potential of the voltage is greater than the fourth working voltage of zener diode D4 … when the difference reaches a certain value, PMOS transistor Q4 is conducted … PMOS tube Q3 off). This situation is similar to applicant’s invention, where first switch 30 in fig.7 is turned off only after a threshold value above the gate to source voltage of second switch 40 is achieved. It is true that the threshold value in prior art is different from the threshold value of fig.7 in the current application; But, the nominal threshold exists as taught by the prior art. It is also pointed out that the usage of word “nominal” is relative.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 lines 6-8 recites “the second switch having a nominal threshold of activation chosen from a minimum current and a minimum voltage needed for activation”. This limitation of a nominal threshold, a minimum current and a minimum voltage was not described in the original disclosure. 
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 lines 6-8 recites “the second switch having a nominal threshold of activation chosen from a minimum current and a minimum voltage needed for activation”. It is unclear what a nominal threshold, a minimum current and a minimum voltage is. The specification does not identify any of these newly added limitations. For the purpose of examination, the above limitation of nominal threshold, minimum current and minimum voltage is interpreted to be of any value. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (CN206932160U; Translation attached).
Regarding claim 1, Liang teaches a power input circuit (i.e. electric motor drive power) (fig.3) connected between a power source (i.e. UB) (fig.3) (also refer to page 15, power supply input end of the controllable power supply circuit 11 for connecting vehicle battery) and a motor (page 15, electric motor) in an electric motor drive system (page 15, motor drive power supply structure), the power input circuit comprising: a first switch (i.e. PMOS tube Q3) (fig.3) disposed between the power source (e.g. first switch Q3 is between power source UB) (fig.3) and a load (e.g. automobile motor connected to UBD) (fig.3) (also refer to page 16) comprising the motor (implicit), the first switch configured to provide reverse polarity protection from the power source (page 16, when the power supply is reversely connected, …, so that the PMOS tube Q3 cannot be conducted … effectively avoid the caused by reversed polarity of power supply drive part is damaged); and a second switch (i.e. PMOS transistor Q4) (fig.3) connected to the first switch (implicit, as seen in fig.3), the second switch having a nominal threshold of activation (page 16, when the reverse electric potential of the voltage is greater than the fourth working voltage of zener diode D4 … when the difference reaches a certain value, PMOS transistor Q4 is conducted) chosen from a minimum current and a minimum voltage needed for activation (implicit, a minimum level of current and voltage is required to turn on PMOS Q4), the second switch being configured to open (page 16, PMOS tube Q3 off) and prevent activation of the first switch to close (page 16, PMOS transistor Q4 turned on, so off PMOS tube Q3) and conduct power from the power source to the load (page 16, to prevent the voltage at the output end) during a reverse polarity condition of the power source (page 16, EN outputs a low level) (also refer to page 16, when the normal work of the whole control circuit, … EN outputs high level) (implicit that Q4 controls Q3 during reverse polarity of power source), and to isolate the first switch from activation (page 16, PMOS transistor Q4 is conducted, … PMOS tube Q3 off) due to a load side generated voltage (page 16, driving motor vehicle door inner is equal to a generator) during a short circuit condition of the power source (implicit, PMOS tube Q3 is turned off anytime a load side voltage is generated. Hence, even if the power source is short circuited, Q3 will block the load side generated voltage), when the load side generated voltage reaches the nominal threshold (page 16, when the reverse electric potential of the voltage is greater than the fourth working voltage of zener diode D4 … when the difference reaches a certain value, PMOS transistor Q4 is conducted … PMOS tube Q3 off).
Regarding claim 2, Liang teaches the power input circuit of claim 1, wherein the first switch and the second switch are each selected from the group consisting of a metal oxide semiconductor field effect transistor (MOSFET) (page 16, PMOS tube Q3 and PMOS transistor Q4), a bipolar junction transistor (BJT), an insulated-gate bipolar transistor (IGBT), or a thyristor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (CN206932160U; Translation attached) and further in view of Utsuno (US9887578B2).
Regarding claim 3, Liang teaches the power input circuit of claim 2, wherein the first switch is disposed in a direct current (DC) bus path of the power source (e.g. first switch Q3 is on the DC bus path of power source UB) and is configured to be closed (page 16, PMOS transistor Q3 is turned on) when a positive terminal of the power source (page 16, when the normal work of the whole control circuit) is connected to a DC bus supply path (e.g. path from UB via blocks 11, 12, 13 and 14, to UBD) (fig.3) of the power source (page 16, power supply input end of the UB is connected with the vehicle battery), and be open (page 16, PMOS tube Q3 cannot be conducted) when a negative terminal of the power source is connected to the DC bus supply path (page 16, when the power supply is reversely connected), to provide reverse polarity protection (implicit); wherein the second switch is connected between the first switch and the load (e.g. second switch Q4 is connected between first switch Q3 and load that is connected to UBD) (fig.3).
Liang does not teach that the first switch is disposed in a direct current bus return path. Liang also does not teach the second switch is configured to be closed when the first switch is closed, and to be open when the first switch is open and when a positive voltage is received from the load; and wherein the first switch is selected from the group consisting of a n-channel MOSFET (nMOS), a NPN type BJT, a n-channel type IGBT, or a n-channel type thyristor, and the second switch is selected from the group consisting of p-channel MOSFET (pMOS), a PNP type BJT, a p-channel type IBGT, or a p-channel type thyristor.
Utsuno teaches in a similar field of endeavor of power input circuit to charge a secondary battery that it is conventional to a have a first switch (i.e. first interrupter 120a) (fig.7) disposed in a direct current bus return path (implicit, as seen in fig.7) (comparing figures 6 & 7, it can be seen that the design can be modified for the first switch to be either in the supply path or the return path). Liang further teaches a second switch (i.e. PMOS transistor 100a) (fig.7) is configured to be closed when the first switch is closed, and to be open when the first switch is open (column 12 lines 17-20, NMOS transistor 120a turns on and off together with PMOS transistor 100a) and when a positive voltage is received from a load (i.e. secondary battery 20) (fig.7) (column 11 lines 31-33, when VSC is less than VDD … the output of the comparator 70 is high. Implicit that comparator outputs high when load 20 outputs higher or positive voltage compared to source 10) (column 12 lines 6-8, When the output of the comparator 70 is high, PMOS transistor 100a turns off); and wherein the first switch is selected from the group consisting of a n-channel MOSFET (nMOS) (e.g. NMOS transistor 120a) (fig.7), a NPN type BJT, a n-channel type IGBT, or a n-channel type thyristor, and the second switch is selected from the group consisting of p-channel MOSFET (pMOS) (e.g. PMOS transistor 100a) (fig.7), a PNP type BJT, a p-channel type IBGT, or a p-channel type thyristor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally designed the first switch in a return bus path in Liang, as taught by Utsuno, as it provides the advantage of reduced power loss when first switch is turned off.
Regarding claim 4, Liang and Utsuno teach the power input circuit of claim 3, wherein the first switch is a nMOS type MOSFET (Utsuno, i.e. NMOS transistor 120a) (fig.7) having a drain terminal (Utsuno, i.e. drain D of transistor 120a) (fig.7) connected (Utsuno, implicit, as seen in fig.7) to a DC bus return path (Utsuno, i.e. low side section 30L) (fig.7), a source terminal (Utsuno, i.e. source S of transistor 120a) (fig.7) connected (Utsuno, implicit, as seen in fig.7) to ground (Utsuno, e.g. cathode 30c of load 20 can be arbitrarily connected to ground) (fig.7) and a gate terminal (Utsuno, i.e. gate G of transistor 120a) (fig.7) connected to a gate resistor (Utsuno, i.e. Resistance element 90a) (fig.7) and controlled by the second switch (Utsuno, column 11 lines 54-56, Resistance element 90a and PMOS transistor 100a operate as a PMOS inverter), and the second switch is a pMOS type MOSFET (Utsuno, i.e. PMOS transistor 100a) (fig.7) having a drain terminal (Utsuno, i.e. drain D of transistor 100a) (fig.7) connected to the gate terminal of the first switch (Utsuno, implicit, as seen in fig.7), a source terminal (Utsuno, i.e. source S of transistor 100a) (fig.7) connected to the DC bus supply path (Utsuno, implicit, as seen in fig.7) and a gate terminal (Utsuno, i.e. gate G of transistor 100a) (fig.7) connected to the DC bus return path (Utsuno, e.g. gate G of transistor 100a is connected to return path 30L of source 10 via fourth path 130a) (fig.7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        04/25/2022





	/THIENVU V TRAN/                                                      Supervisory Patent Examiner, Art Unit 2839